     Case 3:20-cv-05588-MCR-EMT Document 19 Filed 08/17/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

LAWRENCE CECIL ROBINSON,

        Petitioner,

v.                                             CASE NO. 3:20cv5588-MCR-EMT

MARK INCH,

        Respondent.
                                      /

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on July 15,

2021.    ECF No. 18.       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.    The chief magistrate judge’s Report and Recommendation, ECF No.

18, is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05588-MCR-EMT Document 19 Filed 08/17/21 Page 2 of 2



                                                                             Page 2 of 2




       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED.

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with this

Order and close the case.

       DONE AND ORDERED this 17th day of August 2021.



                                        s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5588-MCR-EMT
